Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30-March-2021 has been entered.
 
Response to Amendment
In response to the Final Office Action of 21-December-2020, Applicant has filed a set of Amendment with Remarks on 18-February-2021 [herein “Amendments/Remarks”]. In these Amendments/Remarks, Applicant has amended existing claims 1 - 4, 6, 17, and 19 – 22, and added a new claim (23) which depends from claim 1.
In this reply, Applicant has amended independent claim 1 so that the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. In addition, Applicant has modified the first instance of the term “HARQ” to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.
“feedback on a signal” to now read “feedback on the plurality of signals”.
Dependent claim 3 has been amended to change the phrase “feedback on a signal” to now read “feedback on the plurality of signals”.
Dependent claim 4 has been modified so the phrase “the signal transmitted without the resource allocation” now reads as “[[the]] a particular signal of the plurality of signals transmitted without the resource allocation”.
Dependent claim 6 has been modified so the phrase “a signal transmitted from the communication device” now reads as “[[a]] the particular signal .
Independent claim 17 has been amended so that the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. In addition, Applicant has modified the first instance of the term “HARQ” in the claim to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.
Independent claim 19 has been modified so the phrase “transmit information” now reads as “. In addition, the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. Applicant has also modified the “HARQ” in the claim to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.
Independent claim 20 has been amended so that the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. In addition, Applicant has modified the first instance of the term “HARQ” in the claim to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.
Independent claim 21 has been amended so that the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. In addition, Applicant has modified the first instance of the term “HARQ” in the claim to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.
Independent claim 22 has been amended so that the phrase “wherein the predetermined pattern comprises a plurality of pattern vectors” has been modified to now read “wherein the predetermined pattern comprises a plurality of pattern vectors for non-orthogonal multiplexing of a plurality of signals in the region”. In addition, Applicant has modified the first instance of the term “HARQ” in the claim to now read “Hybrid Automatic Repeat Request (HARQ)” in response to the claim objection in the Final Office Action.



Response to Arguments
In response to the Final Office Action of 21-December-2020, Applicant has filed a set of Amendment with Remarks on 18-February-2021 [herein “Amendments/Remarks”]. Applicant’s arguments have been fully considered, but are not persuasive.
Applicant presents two arguments, directed to independent claim 1. In the first of these arguments, Applicant essentially argues that the U.S.C. 103 rejection of that claim contained in the Final Office Action based on the cited prior art (U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”]) is not valid because Gao does not teach “broadcasting the HARQ feedback for each of the plurality of pattern vectors” (emphasis added by Applicant). Examiner notes, however that in the rejection, the other cited art (Yu) teaches “broadcasting the HARQ feedback”, and Gao teaches “for each of the plurality of pattern vectors”. As noted in the rejection, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao to achieve this result—as a result, Examiner must respectfully disagree with Applicant’s argument.
Applicant’s second argument is essentially that the newly added limitation “for non-orthogonal multiplexing of a plurality of signals in the region” in claim 1 is not taught by Yu or Gao. Although this may be true, Examiner notes that the addition of this new limitation opens the examination of the claim to use other art cited in the Final Office Action (in particular, Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2, 7 – 9, 11 and 17 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], and further in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”].
Regarding claim 1 –
	Yu teaches a communication device comprising: circuitry configured to transmit information regarding a region specified in accordance with a predetermined pattern, to another device;  (Examiner’s note: region interpreted as “frequency region” in accordance with specification); “The base station includes a controller configured to generate transmission beam information for transmitting hybrid automatic retransmit request (HARQ) feedback information for an uplink data packet received from a terminal, and scheduling a HARQ feedback channel in a downlink subframe, based on the transmission beam information;” (Page 2, Paragraph [0021]).
	Yu also teaches and store Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback in the region and broadcast the HARQ feedback, “and a transceiver configured to transmit the HARQ feedback information, based on the HARQ feedback channel” (Page 2, Paragraph [0021]).
wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. Yu also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	Gao, however teaches wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Yu and Gao are analogous art, because they are both directed to the design of wireless communication systems employing an ACK/NACK scheme for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.
for non-orthogonal multiplexing of a plurality of signals in the region.
	NPL-Kim, however teaches for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 2 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu and Gao also teaches wherein the HARQ feedback is feedback on the plurality of signals generated using information regarding non- orthogonal multiplexing, re. NPL-Kim, “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.

Regarding claim 7 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
wherein the circuitry is further configured to broadcast the HARQ feedback in a unit frame, re.  Yu – “scheduling a HARQ feedback channel in a downlink subframe” (Page 2, Paragraph [0021]).

Regarding claim 8 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim also teaches wherein the HARQ feedback includes an ACKnowledgement (ACK), re. Yu -“In the description of the embodiments of the present invention below, it is assumed that an eNB transmits, to a UE, Acknowledgement (ACK)/Negative ACK (NACK) information indicating whether an uplink data packet is successfully decoded, using one of two methods; 1) a HARQ method based on ACK/NACK or 2) a HARQ method based on NACK.” (Page 2, Paragraph [0041]).

Regarding claim 9 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim also teaches wherein the HARQ feedback includes a Negative ACKnowledgement (NACK), re. Yu -“In the description of the embodiments of the present invention below, it is assumed that an eNB transmits, to a UE, Acknowledgement (ACK)/Negative ACK (NACK) information indicating whether an uplink data packet is successfully decoded, using one of two methods; 1) a HARQ method based on ACK/NACK or 2) a HARQ method based on NACK.” (Page 2, Paragraph [0041]).


	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim also teaches wherein the HARQ feedback includes information regarding a number of signals subjected to non- orthogonal multiplexing, re. NPL-Kim, “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.

Regarding claim 17 –
	Yu teaches a communication device comprising: circuitry configured to 4Application No. 16/318,815Reply to Office Action of July 17, 2020receive information regarding a region specified in accordance with a predetermined pattern from another device, “a terminal in a wireless communication system, which includes transmitting an uplink data packet to a base station; obtaining transmission beam information of the base station for a hybrid automatic retransmit request (HARQ) feedback channel for each of a plurality of downlink subframes; determining a downlink subframe for receiving HARQ feedback information, based on the transmission beam information” (Page 1, Paragraph [0020]).
	Yu also teaches and receive Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback broadcasted and stored in the region, “and receiving a HARQ feedback channel including the HARQ feedback information in the determined downlink subframe” (Page 1, Paragraph [0020]).
	Yu does not teach wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. Yu also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.

	Gao, however teaches wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Yu and Gao are analogous art, because they are both directed to the design of wireless communication systems employing an ACK/NACK scheme for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.
	The combination of Yu and Gao does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 18 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 17 above.
	The combination of Yu, Gao and NPL-Kim also teaches wherein the circuitry is further configured to attempt retransmission within a unit frame on a basis of a result of the HARQ feedback, re. Yu - “and to retransmit the uplink data packet of the decoding error” (Page 6, Paragraph [0086]).

Regarding claim 19 –
	Yu teaches a communication method comprising:  transmitting information regarding a region specified in accordance with a predetermined pattern to another device, “The base station includes a controller configured to generate transmission beam information for transmitting hybrid automatic retransmit request (HARQ) feedback information for an uplink data packet received from a terminal, and scheduling a HARQ feedback channel in a downlink subframe, based on the transmission beam information;” (Page 2, Paragraph [0021]).
	Yu also teaches and storing Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback in the region to broadcast the HARQ feedback, “and a transceiver configured to transmit the HARQ feedback information, based on the HARQ feedback channel” (Page 2, Paragraph [0021]).
	Yu does not teach wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. You also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	Gao, however teaches wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).

	The combination of Yu and Gao does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	NPL-Kim, however teaches for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 20 –
	Yu teaches a communication method comprising: receiving information regarding a region specified in accordance with a predetermined pattern to another device, “a terminal in a wireless communication system, which includes transmitting an uplink data packet to a base station; obtaining transmission beam information of the base station for a hybrid automatic retransmit request (HARQ) feedback channel for each of a plurality of downlink subframes; determining a downlink subframe for receiving HARQ feedback information, based on the transmission beam information” (Page 1, Paragraph [0020]).
	Yu also teaches and receiving Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback broadcasted and stored in the region, “and receiving a HARQ feedback channel including the HARQ feedback information in the determined downlink subframe” (Page 1, Paragraph [0020]).
	Yu does not teach wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. Yu also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	Gao, however teaches wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Yu and Gao are analogous art, because they are both directed to the design of wireless communication systems employing an ACK/NACK scheme for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.
	The combination of Yu and Gao does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	NPL-Kim, however teaches for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.


	Yu teaches a non-transitory computer-readable media comprising instructions that, when executed by a processor, cause a computer to perform: “The present operations illustrated in FIGS. 2, 3, 6, and 7 may also be performed by a single controller, such as a computer, where program instructions for performing the operation, which are executable by various computers, can be recorded in a computer-readable recording medium. The computer-readable recording medium may include a program instruction, a data file, and a data structure alone or in combination” (Page 8, Paragraph [110]).
	Yu also teaches transmitting information regarding a region specified in accordance with a predetermined pattern to another device, “a terminal in a wireless communication system, which includes transmitting an uplink data packet to a base station; obtaining transmission beam information of the base station for a hybrid automatic retransmit request (HARQ) feedback channel for each of a plurality of downlink subframes; determining a downlink subframe for receiving HARQ feedback information, based on the transmission beam information” (Page 1, Paragraph [0020]).
	In addition, Yu teaches and storing Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback in the region to broadcast the HARQ feedback, “and a transceiver configured to transmit the HARQ feedback information, based on the HARQ feedback channel” (Page 2, Paragraph [0021]).
	Yu does not teach wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. You also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Yu and Gao are analogous art, because they are both directed to the design of wireless communication systems employing an ACK/NACK scheme for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.
	The combination of Yu and Gao does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 22 –
	Yu teaches a non-transitory computer-readable media comprising instructions that, when executed by a processor, cause a computer to perform: “The present operations illustrated in FIGS. 2, 3, 6, and 7 may also be performed by a single controller, such as a computer, where program instructions for performing the operation, which are executable by various computers, can be recorded in a computer-readable recording medium. The computer-readable recording medium may include a program instruction, a data file, and a data structure alone or in combination” (Page 8, Paragraph [110]).
	Yu also teaches receiving information regarding a region specified in accordance with a predetermined pattern from another device, “a terminal in a wireless communication system, which includes transmitting an uplink data packet to a base station; obtaining transmission beam information of the base station for a hybrid automatic retransmit request (HARQ) feedback channel for each of a plurality of downlink subframes; determining a downlink subframe for receiving HARQ feedback information, based on the transmission beam information” (Page 1, Paragraph [0020]).
	In addition, Yu teaches and receiving Hybrid Automatic Repeat Request (HARQ) [[HARQ]] feedback broadcasted and stored in the region, “and receiving a HARQ feedback channel including the HARQ feedback information in the determined downlink subframe” (Page 1, Paragraph [0020]).
	Yu does not teach wherein the predetermined pattern comprises a plurality of pattern vectors; nor does Yu teach for each of the plurality of pattern vectors. Yu also does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	Gao, however teaches wherein the predetermined pattern comprises a plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Gao also teaches for each of the plurality of pattern vectors “When the precoding vector for each E-PDCCH in a PRB or PRB pair is either randomly selected (which the UE is unaware of) or is determined based a predetermined pattern (which the UE is aware of), a single port of precoded RS may be used for each E-PDCCH for channel estimation and E-PDCCH demodulation. When a predetermined pattern is used for precoding vector selection…” (Page 11, Paragraph [0169]).
	Yu and Gao are analogous art, because they are both directed to the design of wireless communication systems employing an ACK/NACK scheme for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.
	The combination of Yu and Gao does not teach for non-orthogonal multiplexing of a plurality of signals in the region.
	NPL-Kim, however teaches for non-orthogonal multiplexing of a plurality of signals in the region “a NOMA-based multiuser BF (NOMA-BF) system” (Page 1278, Introduction), where NOMA is “Non-orthogonal multiple access (NOMA)”.
	Yu, Gao and NPL-Kim are analogous art, because they are directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.


	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim also teaches wherein the HARQ feedback comprises information indicating an ACKnowledgement (ACK) or a Negative ACKnowledgement (NACK) corresponding to each of the plurality of pattern vectors, re. Yu -“In the description of the embodiments of the present invention below, it is assumed that an eNB transmits, to a UE, Acknowledgement (ACK)/Negative ACK (NACK) information indicating whether an uplink data packet is successfully decoded, using one of two methods; 1) a HARQ method based on ACK/NACK or 2) a HARQ method based on NACK.” (Page 2, Paragraph [0041]).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”], and further in view of U.S. Patent Publication 20120218963 (Kim et al.) [herein “PGPub-Kim”].
Regarding claim 3 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the HARQ feedback is feedback on the plurality of signals transmitted without resource allocation from another device.
	PGPub-Kim, however teaches wherein the HARQ feedback is feedback on the plurality of signals  transmitted without resource allocation from another device, “an HARQ feedback handling method in a mobile communication system may include: recognizing a downlink carrier to receive downlink feedback at the time of configuring semi-persistent transmission resources; and receiving, when PUSCH transmission is performed through semi-persistent transmission resources, downlink HARQ feedback through the downlink carrier recognized at the time of configuring semi-persistent transmission resources” (Page 1, Paragraph [0012]).
	Yu, Gao, NPL-Kim and PGPub-Kim are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao with the Non-orthogonal multiple access (NOMA) access of NPL-Kim and with the pre-allocated communication regions of PGPub-Kim, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 4 –
	The combination of Yu, Gao, NPL-Kim and PGPub-Kim teach all the limitations of claim 3 above.
	PGPub-Kim also teaches wherein a predetermined resource used to transmit [[the]] a particular signal of the plurality of signals transmitted without the resource allocation is a predetermined resource selected from a predetermined resource pool designated by the other device or the communication device, “In a mobile communication system employing carrier aggregation, embodiments of the present invention relate to a method and device that enable a user equipment utilizing multiple downlink carriers and multiple uplink carriers to determine, in response to traffic received on a first carrier, a second carrier on which HARQ feedback is to be sent” (Page 2, Paragraph [0041]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”], and further in view of Foreign Patent Publication WO2015046358A1 (IP.COM translation) (Shimezawa et al.)[herein “Shimezawa”].
Regarding claim 10 –
	The combination of Yu, Gao and NPL-Kim teaches all the limitations of claim 1 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the HARQ feedback includes Discontinuous Transmission (DTX).
	Shimezawa, however teaches wherein the HARQ feedback includes Discontinuous Transmission (DTX), “The HARQ response information indicates ACK indicating normal reception, NACK indicating failure in normal reception, and / or DTX indicating that transmission is not performed (not received)” (Page 21, 7th paragraph).
	Yu, Gao, NPL-Kim and Shimezawa are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”], and further in view of U.S. Patent Publication 20150382327 (Kishiyama et al.) [herein “Kishiyama”].
Regarding claim 12 – 
	The combination of Yu, Gao and NPL-Kim teach all the limitations of claim 2 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the information regarding non-orthogonal multiplexing includes information regarding an interleave pattern.
	Kishiyama, however teaches wherein the information regarding non-orthogonal multiplexing includes information regarding an interleave pattern, “As stated above, in a radio communication system where NOMA is employed, downlink signals for user terminals UE are non-orthogonal-multiplexed over the same radio resources. Each user terminal UE having received downlink signals cancels signals for other user terminals and decodes the signal for the subject terminal, then feeds back ACKs/NACKs and TENT. ACKs/NACKs depending on the decoding results. In the present embodiment, in addition to the decoding result of the signal for the subject terminal, the decoding results of signals for other user terminals are also fed back, so that adequate retransmission control for the communication environment is made possible as shown below” (Page 4, Paragraph [0047]) plus “Also, upon retransmission, it is equally possible to change the scrambling code, the interleaving pattern, the modulation method (the phase shift) and so on” (Page 4, Paragraph [0052]).
	Yu, Gao, NPL-Kim and Kishiyama are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, and the added non-orthogonal multiplexing capabilities of Kishiyama, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 13 – 
	The combination of Yu, Gao and NPL-Kim teach all the limitations of claim 2 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the information regarding non-orthogonal multiplexing includes information regarding a scrambling pattern.
	Kishiyama, however teaches wherein the information regarding non-orthogonal multiplexing includes information regarding a scrambling pattern, “As stated above, in a radio communication system where NOMA is employed, downlink signals for user terminals UE are non-orthogonal-multiplexed over the same radio resources. Each user terminal UE having received downlink signals cancels signals for other user terminals and decodes the signal for the subject terminal, then feeds back ACKs/NACKs and TENT. ACKs/NACKs depending on the decoding results. In the present embodiment, in addition to the decoding result of the signal for the subject terminal, the decoding results of signals for other user terminals are also fed back, so that adequate retransmission control for the communication environment is made possible as shown below” (Page 4, Paragraph [0047]) plus “Also, upon retransmission, it is equally possible to change the scrambling code, the interleaving pattern, the modulation method (the phase shift) and so on” (Page 4, Paragraph [0052]).
	Yu, Gao NPL-Kim and Kishiyama are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, and the added non-orthogonal multiplexing capabilities of Kishiyama, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Claims 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”], and .
Regarding claim 14 – 
	The combination of Yu, Gao and NPL-Kim teach all the limitations of claim 2 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the information regarding non-orthogonal multiplexing includes information regarding a spreading signal pattern.
	Yuan, however teaches wherein the information regarding non-orthogonal multiplexing includes information regarding a spreading signal pattern, “The concept of spreading can be used in uplink for massive connectivity with more advanced techniques.” (Page 72).
	Yu, Gao, NPL-Kim and Yuan are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, and the added non-orthogonal multiplexing capabilities of Yuan, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 15 – 
	The combination of Yu, Gao and NPL-Kim teach all the limitations of claim 2 above.
wherein the information regarding non-orthogonal multiplexing includes information regarding a codebook.
	Yuan, however teaches wherein the information regarding non-orthogonal multiplexing includes information regarding a codebook, “The codebook contains n specially selected codewords” (Page 73).
	Yu, Gao, NPL-Kim and Yuan are analogous art, because they are all directed to the design of wireless communication systems employing HARQ for the correction of transmission errors. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim, and the added non-orthogonal multiplexing capabilities of Yuan, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 16 – 
	The combination of Yu, Gao and NPL-Kim teach all the limitations of claim 2 above.
	The combination of Yu, Gao and NPL-Kim does not teach wherein the information regarding non-orthogonal multiplexing includes information regarding a power level.
	Yuan, however teaches wherein the information regarding non-orthogonal multiplexing includes information regarding a power level, “Downlink Multi-User Superposition Transmission” and “Category 1 (NOMA) [6] can be seen as a special case of Category 2. Both support flexible power partition between near and far UEs” (Page 69).
.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20150333878 (Yu et al.) [herein “Yu”], in view of U.S. Patent Publication 20130064216-(Gao et al.) [herein “Gao”], in view of Non-Patent Literature “NOMA in a Downlink Multiuser Beamforming System”-(Kim et al.)-IEEE-(2013) [herein “NPL-Kim”], in view of U.S. Patent Publication 20120218963 (Kim et al.) [herein “PGPub-Kim”], and further in view of Non-Patent Literature “Blind Detection of SCMA for Uplink Grant-Free Multiple-Access”-(Bayesteh et al.)-IEEE-(2014) [herein “Bayesteh”].
Regarding claim 5 –
The combination of Yu, Gao, NPL-Kim and PGPub-Kim teaches all the limitations of claim 4 above.
The combination of Yu, Gao, NPL-Kim and PGPub-Kim does not teach wherein the predetermined resource pool is designated by the other device.
wherein the predetermined resource pool is designated by the other device, “In an UL grant-free multiple-access scenario, users can transmit data in pre-configured resources that comprise of time, frequency, codebooks and pilots, and data transmission is performed without the request/grant procedure.” (Page 853, Introduction, 4th paragraph).
Yu, Gao, NPL-Kim, PGPub-Kim and Bayesteh are analogous art, because they are all directed to the design of wireless communication systems employing. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim and with the pre-allocated communication regions of PGPub-Kim and Bayesteh, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Regarding claim 6 –
	The combination of Yu, Gao, NPL-Kim and PGPub-Kim teach all the limitations of claim 4 above.
	The combination of Yu, Gao, NPL-Kim and PGPub-Kim does not teach wherein the predetermined resource is a resource after a predetermined time in some resources in a predetermined resource pool for transmitting a signal transmitted from the communication device.
wherein the predetermined resource is a resource after a predetermined time in some resources in a predetermined resource pool for transmitting [[a]] the particular signal , “In an UL grant-free multiple-access scenario, users can transmit data in pre-configured resources that comprise of time, frequency, codebooks and pilots, and data transmission is performed without the request/grant procedure.” (Page 853, Introduction, 4th paragraph).
Yu, Gao, NPL-Kim, PGPub-Kim and Bayesteh are analogous art, because they are all directed to the design of wireless communication systems employing. It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to combine the HARQ processing methods of Yu with the predetermined pattern vectors of Gao and with the Non-orthogonal multiple access (NOMA) access of NPL-Kim and with the pre-allocated communication regions of PGPub-Kim and Bayesteh, in order to provide the predictable result of improved communication rates over a wider range of transmission and reception environments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572.  The examiner can normally be reached on Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.W.W./Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111